Citation Nr: 0411827	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of an 
abrasion to the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for an injury to the 
left knee, claimed as bursitis, acute, prepatellar.

4.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	American Red Cross



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims have been obtained by the 
RO, and the RO has notified him of the type of evidence 
needed to substantiate his claims.

2.  In July 1966, the Board denied the veteran's claim of 
service connection for residuals of an abrasion to the right 
knee.  

3.  Evidence received since the July 1966 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.

4.  The veteran has a scar on the right knee that is related 
to service.

5.  There is no probative medical evidence of degenerative 
joint disease of the right knee in service or within one year 
after the veteran's separation from service, or probative 
evidence of a nexus between the veteran's current right knee 
disorder and his period of active duty service.

6.  There is no probative medical evidence of degenerative 
joint disease of the left knee in service or within one year 
after the veteran's separation from service, or probative 
evidence of a nexus between the veteran's current left knee 
disorder and his period of active duty service.

7.  The veteran is able to perform the basic functions of 
self care and is not so helpless as to be in need of the 
regular aid and attendance of another individual.

8.  The veteran is not substantially confined to his house 
nor does he have a single disability ratable at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.


CONCLUSIONS OF LAW

1.  The July 1966 denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2003).

2.  New and material evidence has been received since the 
July 1966 denial, and the claim of service connection for 
residuals of an abrasion to the right knee is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  A scar to the right knee was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).

4.  The veteran's degenerative joint disease of the right 
knee was not incurred in or aggravated, and may not be 
presumed to have been incurred in or aggravated, during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

5.  The veteran's degenerative joint disease of the left knee 
was not incurred in or aggravated, and may not be presumed to 
have been incurred in or aggravated, during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).

6.  The criteria for an award of special monthly pension 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1501, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran or appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a VCAA letter dated in January 2002.  The letter 
predated the March 2002 rating determination.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  The RO also generally 
advised him to submit any evidence in support of his claim 
which he had in his possession, and that they would assist 
him in obtaining any evidence he was not able to obtain on 
his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his outpatient treatment records from the VA 
Medical Center (VAMC) in Jackson, Mississippi.  There is no 
indication of relevant, outstanding records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

The veteran was afforded a VA Aid and Attendance or 
Housebound examination, and an examination of his knees in 
September 2002.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that further 
examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual History:  Claims of Service Connection

The veteran's entrance examination is negative for any knee 
disorders.  Service medical records reflect that the veteran 
was treated for a slightly infected abrasion on his right 
knee.  No further complaints or treatment were noted 
regarding the right knee.  Service medical records dated in 
October 1950 reflect a diagnosis of bursitis, acute, 
prepatellar of the left knee.  The cause was undetermined.  
The veteran treated with elevation, heat, bedrest and 
penicillin and his condition on completion was "improved."  
The veteran's separation examination performed in April 1954 
was negative for any disorders to the knees.

A review of the record shows that the veteran filed an 
initial claim of service connection for residuals of an 
abrasion to the right knee in May 1966.  The RO denied the 
veteran's claim in a rating decision dated in July 1966.  The 
veteran did not appeal.

VA treatment records dated in December 2001 noted an old scar 
to the lateral aspect of the right knee.  The veteran 
indicated that the scar was due to a jeep accident sustained 
during service.  On an X-ray examination of the right knee, 
an examiner noted a mild narrowing involving the medial joint 
compartment of the right knee.  Small osteopytes were noted 
about the right patella.  Mild distension involving the 
suprapatellar bursa was observed.

In January 2002, the veteran filed an informal claim of 
entitlement to service connection for bilateral knee 
disabilities.  The veteran contended that he incurred 
injuries to his knees from a jeep accident in service.  He 
stated that he was treated at the VAMC in Jackson in 1956.  
Upon obtaining the records, the only reference was to a car 
accident sustained in February 1955 in which he incurred 
facial injuries.  VA records were negative for treatment to 
the knees.

At a VA examination performed in September 2002 of both 
knees, the examiner noted that there was a scar just superior 
and lateral to the right patella.  The examiner observed that 
the scar was flat, slightly hypopigmented and nontender.  The 
veteran reported a history of pain, swelling, and giving way 
in the knees which had increased in severity over the years.  
Upon physical examination, the examiner diagnosed 
degenerative joint disease of both knees.  Regarding the 
right knee, the examiner noted that although the veteran 
sustained an abrasion to the right knee in service, there was 
no treatment for any injury to the knee joint during service.  
The examiner concluded that based on the present findings, 
there was no indication that the disorder was related to 
service.  As for the left knee, the examiner noted that the 
records indicated treatment with antibiotics for an acute 
inflammatory bursitis of the left knee with good resolution 
and without evidence of residual.  In light of the present 
findings, the examiner opined that the in-service acute 
bursitis was not related to the diagnosed degenerative joint 
disease.

Laws and Regulations:  Claims of Service Connection

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis:  Claims of Service Connection

New and Material Evidence

In July 1966, the RO denied service connection for residuals 
of an abrasion to the right knee.  The veteran did not 
initiate an appeal of that decision, therefore, the RO's July 
1966 decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2003).

Evidence of record at the time of the July 1966 denial 
consisted of service medical records.

Evidence received since the July 1966 Board decision is new 
and material to the claim of service connection.  
Specifically, since the prior denial, the RO received post-
service treatment records from the VAMC in Jackson.  Such 
records identify a scar on the right knee which the veteran 
contends was incurred in service.  Such information is vital 
to the veteran's claim of service connection for residuals of 
an abrasion to the right knee, and is new and material within 
the meaning of VA regulations.  38 C.F.R. § 3.156(a) (2003).  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108 (West 
2002).  

Service connection for residuals of an abrasion to the right 
knee

Upon review of the veteran's service medical records, his 
entrance examination is negative for a right knee disorder.  
During service, the veteran received treatment for a slightly 
infected abrasion to the right knee.  

On examination in December 2001, an old scar to the lateral 
aspect of the right knee was observed.  The veteran contended 
that the scar was due to a jeep accident incurred in service.  
At a VA examination in September 2002, the examiner noted a 
scar to the superior and lateral right patella.

In assessing the credibility of the evidence, the Board finds 
that the veteran's scar on the right knee was a result of the 
abrasion incurred in service.
  
Accordingly, and after resolving all doubt in the veteran's 
favor, the Board finds that the veteran's scar to the right 
knee was incurred in service.  Accordingly, service 
connection is granted for this disability.

Service connection for degenerative joint disease of the 
right knee

The medical records submitted support the veteran's 
contention that he has degenerative joint disease of the 
right knee.  There is no evidence, however, that this 
disorder is due to his active service or any incident 
therein.

In addition, although arthritis is among the chronic diseases 
subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's arthritis of the knee was 
manifested to a compensable degree within the one-year 
presumptive post-service period.  38 U.S.C.A. §§ 1112, 1113, 
1137.

The veteran contends that he incurred a right knee injury in 
service.  The service medical records reflect treatment for 
an abrasion to the right knee, however, there is no 
indication that he was treated for any complaints to the knee 
joint.  The September 2002 VA examiner opined that absent any 
complaints in service regarding the knee joint itself, he 
could not find that the present diagnosed degenerative joint 
disease was related to service.  

The Board also notes that the veteran has not submitted 
medical documentation to demonstrate a continuity of 
symptomatology.  The medical evidence submitted does not show 
complaints of right knee pain until December 2001.  
Degenerative joint disease of the right knee was diagnosed at 
a VA examination performed in September 2002.  The medical 
evidence submitted does not indicate the presence of a right 
knee disorder until December 2001, approximately 47 years 
after separation from service.  

The Board has considered the veteran's own lay statements to 
the effect that his right knee disorder is causally related 
to his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The negative clinical and 
documentary evidence post-service for approximately 47 years 
is more probative than the remote assertions of the veteran.  

In summary, there is no probative evidence of a right knee 
disorder in service.  Moreover, there is no evidence of a 
nexus between the veteran's current right knee disorder and 
his period of active duty service.  Thus, service connection 
for a right knee disorder is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert, 1 Vet. 
App. at 55.

Service connection for a left knee disorder claimed as 
bursitis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  It is clear from the veteran's service 
medical records that he sustained bursitis of the left knee 
in service.  It is not shown from the record, however, that 
he currently has any residual disability from this disorder.

On examination in September 2002, degenerative joint disease 
of the left knee was diagnosed.  There is no evidence, 
however, that this disorder is due to his active service or 
any incident therein.

In addition, although arthritis is among the chronic diseases 
subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's arthritis of the knee was 
manifested to a compensable degree within the one-year 
presumptive post-service period.  38 U.S.C.A. §§ 1112, 1113, 
1137.

The veteran contends that he incurred a left knee injury in 
service.  The service medical records reflect a diagnosis of 
bursitis, however, the disorder resolved itself and there 
were no residual effects.  The separation examination is 
negative for any knee disorders.  The September 2002 VA 
examiner opined that although acute inflammatory bursitis of 
the left knee was noted in service, no relation could be 
found to the current diagnosis of degenerative joint disease 
of the knee.  The Board also notes that the veteran has not 
submitted medical documentation to demonstrate a continuity 
of symptomatology.  The medical evidence submitted does not 
show complaints of left knee pain in the VA treatment records 
submitted.  Degenerative joint disease of the left knee was 
diagnosed at a VA examination performed in September 2002.  
The medical evidence submitted does not indicate a current 
diagnosis of bursitis of the knee, degenerative joint disease 
was not diagnosed until approximately 48 years after 
separation from service, and there is no causal relationship 
demonstrated between the bursitis diagnosed in service and 
the degenerative joint disease diagnosed almost a half 
century after separation.  

The Board has considered the veteran's own lay statements to 
the effect that his left knee disorder is causally related to 
his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The negative clinical and 
documentary evidence post-service for approximately 48 years 
is more probative than the remote assertions of the veteran.  

In summary, although there is evidence of bursitis of the 
left knee in service, there is no indication of a current 
diagnosis of bursitis.  As for the current diagnosis of 
degenerative joint disease, there is no evidence of a nexus 
between his current left knee disorder and his period of 
active duty service.  Thus, service connection for a left 
knee disorder is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert, 1 Vet. App. at 55.

IV.  Entitlement to Special Monthly Pension

In this case, the veteran has been assigned a permanent and 
total disability evaluation for pension purposes since 
September 1980.  His principal disabilities as classified by 
the RO consist of arteriosclerotic heart disease with 
myocardial infarction and hypertension rated as 60 percent 
disabling, and epilepsy, grand mal, rated as 10 percent 
disabling.  Pursuant to this Board decision, the veteran is 
service-connected for a scar to the right knee.  The veteran 
has additional nonservice-connected disabilities including 
degenerative joint disease of both knees, residuals of 
influenza, a back injury, and hemorrhagic fever.

The veteran was afforded an Aid and Attendance or Housebound 
Examination in September 2002.  The examiner noted that the 
veteran was not hospitalized or blind, and had driven himself 
to the VA examination.  The veteran was well developed and 
well nourished.  He was able to dress, feed, bathe and shower 
himself and tended to his own bowel and bladder needs.  He 
was walking 9/10 of a mile; however, at the time of the 
examination he could only walk 20 yards due to his knees.  He 
could walk for 20 yards without the assistance of another 
person and used no mechanical aid.  He stated that a typical 
day consisted of sitting around the house and watching the 
news.  He indicated driving his wife to the grocery store 
twice a month and occasionally every weekend.  He managed his 
benefits, along with his wife.  The examiner opined that the 
veteran was independent in his activities of daily living and 
drives.

On physical examination, the examiner diagnosed the 
following:  allergic rhinitis; hypertension; arteriosclerotic 
cardiovascular disease, status post myocardial infarction, 
status post five-vessel coronary artery bypass graft; 
gastroesophageal reflux disease mild; seizure disorder 
controlled on medications; and muscle contraction headaches.  

Entitlement to aid and attendance benefits is predicated upon 
the evidence of record showing that the veteran is so 
helpless as to need regular aid and attendance of another 
person.  A person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so nearly helpless or blind, as 
to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351 (2003).  
Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (2003).

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determination, consideration is given 
to such conditions as:  inability of the claimant to dress 
and undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself due to loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination, and it is defined as that condition which, 
through its essential character, actually requires that all 
the disability conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal function, which the claimant is unable to perform, 
should be considered in connection with his contention as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
assistance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a) (2003).

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence of records shows that the veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, or so nearly 
helpless and blind as to need the aid and assistance of 
another person.  Moreover, the veteran does not establish a 
factual need for aid and attendance.  Although the veteran 
has limited mobility due to his knee disorders, he is 
nevertheless shown on objective examination to be capable of 
dressing himself, keeping himself ordinarily clean and 
presentable and feeding himself.  He can attend to the wants 
and needs of nature and protect himself from the hazards and 
dangers incident to his daily environment.  It is not 
established that his disabilities render him unable to attend 
to the needs of daily living without the regular aid and 
assistance of another person.  He is not prevented from 
performing activities outside his home, such as going to the 
VA or the grocery store.  He is independent and can manage 
his own affairs.  Accordingly, the Board concludes that the 
requirements for special monthly pension based upon the need 
for regular aid and attendance of another person have not 
been met.

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  Housebound 
benefits are warranted if the veteran has a single permanent 
disability rated at 100 percent and has additional disability 
or disabilities independently ratable at 60 percent or more, 
or is permanently housebound.  Id.  In this, the criteria for 
housebound benefits have not been met.  As discussed, there 
is no evidence to indicate that the veteran is housebound.  
Moreover, he does not have a single permanent disability 
rated at 100 percent.  Consequently, housebound benefits are 
not warranted.






ORDER

As new and material evidence has been received, the claim of 
service connection for residuals of abrasions to the right 
knee is reopened, and service connection is granted for a 
scar to the right knee.

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for bursitis of the left 
knee is denied.

Entitlement to special monthly pension upon the need for aid 
and attendance of another, or on being housebound, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



